Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Johnnie Gathers petitions this court for an injunction in which he seeks to have his 42 U.S.C. § 1983 (2006) complaint removed from the United States District Court for the District of South Carolina. The record reveals that the district court has issued a final order in that case, and Gathers has *405appealed. We therefore deny Gathers’ petition as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.